715 A.2d 517 (1998)
Howard V. SEIBERT, Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING.
Commonwealth Court of Pennsylvania.
Argued May 7, 1998.
Decided May 29, 1998.
Publication Ordered July 20, 1998.
Samuel Glantz, Levittown, for appellant.
Timothy P. Wile, Assistant Counsel In-Charge, Harrisburg, for appellee.
Before COLINS, President Judge, LEADBETTER, J. (P.), and MIRACHI, Jr., Senior Judge.
LEADBETTER, Judge.
Howard V. Seibert (appellant) appeals from a decision of the Court of Common Pleas of Bucks County (trial court), sustaining the Pennsylvania Department of Transportation's (DOT) suspension of his operating privileges for one year under Section 1532(b)(3) of the Vehicle Code.[1]
On March 27, 1997, appellant was arrested in Bordentown Township, New Jersey and charged with violating N.J.S.A. 39:4-50 for operating a motor vehicle while under the influence of intoxicating liquor. Appellant pleaded guilty to the charge on May 21, 1997, in a New Jersey municipal court, and, as a result, appellant's operating privileges were suspended in New Jersey for 180 days beginning May 21, 1997. By notice mailed June 11, 1997, DOT informed appellant that as a consequence of his New Jersey conviction, his operating privileges in Pennsylvania were being suspended for a period of one year. Appellant appealed to the trial court, and a de novo hearing was conducted on September 4, 1997. The trial court dismissed Seibert's appeal.
On appeal, Seibert raises the following issues: (1) whether the language of the new Pennsylvania Driver's License Compact Law, 75 Pa.C.S. § 1581, precludes DOT from suspending appellant's license based on a New Jersey DUI conviction because, unlike Section 1581 Art. IV(a)(2), the New Jersey statute does not specifically require a finding that the driver was "incapable of safely driving;" (2) whether the Pennsylvania and New Jersey laws are substantially similar to the language of the Compact at 75 Pa.C.S. § 1581 Art. IV(a)(2); (3) whether DOT should have limited appellant's suspension to only 30 days because, had he been convicted in Pennsylvania, he would have been eligible for Accelerated Rehabilitative Disposition (ARD); and (4) whether DOT was required to run its suspension period concurrently with Licensee's New Jersey suspension.
Having reviewed the record, we find that the issues presented to this Court have been thoroughly reviewed and addressed in the opinion of the Honorable Daniel J. Lawler. Accordingly, we affirm on the basis of the trial court's opinion in the proceedings captioned Seibert v. Commonwealth of Pennsylvania, *518 Department of Transportation, Bureau of Driver Licensing, No. 97-4616-23-6, Bucks County, filed November 18, 1997.

ORDER
AND NOW, this 29th day of May, 1998, the order of the Court of Common Pleas of Bucks County in the above-captioned matter is hereby affirmed.
NOTES
[1]  75 Pa.C.S. § 1532(b)(3). Section 1532(b)(3) requires DOT to suspend for one year the operating privilege of any person convicted under 75 Pa.C.S. § 3731 of driving under the influence of alcohol.